DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bassett US 2019/0216005 A1.
	With respect to claims 1-6, Bassett US 2019/0216005 A1 discloses:

[0004] According to some implementations of the present disclosure, an agricultural planting system for controlling the depth of an opener device in an agricultural planter includes an agricultural planter, an opener device, a gauge wheel, a GPS device, and a controller. The opener device is mounted on the agricultural planter for engaging the ground of a field. The gauge wheel is mounted on the agricultural planter for rotating on the ground of the field. The GPS device is coupled to the agricultural planter. The GPS device is configured to determine a location of the agricultural planter in the field. The controller is in electrical communication with the agricultural planter and the GPS device. The controller has predetermined settings associated with a map of the field. The controller is configured to select a relative elevation of the opener device and the gauge wheel based at least in part on the location determined by the GPS device. The controller is further configured to produce, based on the location, a signal for adjusting the depth of engagement into the ground of the opener device.

[0005] According to some implementations of the present disclosure, an agricultural planting system for controlling the depth of an opener device in an agricultural planter has an agricultural planter, an opener device, a gauge wheel, at least one soil-moisture sensor, and a controller. The opener device is mounted on the agricultural planter for engaging the ground of a field. The gauge wheel is mounted on the agricultural planter for rotating on the ground of the field. The at least one soil-moisture sensor is configured to measure a moisture content of the soil in the ground. The controller is in electrical communication with the agricultural planter and the at least one soil-moisture sensor. The controller configured to select a relative elevation of the opener device and the gauge wheel based at least in part on the moisture content measured by the at least one soil-moisture sensor. The controller is further configured to produce, based on the moisture content, a signal for adjusting the depth of engagement into the ground of the opener device.
[0006] According to some implementations of the present disclosure, a method of controlling the depth of an opener device in an agricultural planter includes determining a location of an agricultural planter in a field, receiving a map of the field, and producing a signal for selecting a relative elevation of the opener device and the gauge wheel. The agricultural planter includes an opener device for engaging the ground of the field and a gauge wheel for rotating on the ground of the field. The location of the agricultural planter in the field may be determined via a GPS device. The map of the field may be received via an input device. The signal for selecting the relative elevation of the opener device and the gauge wheel may be produced based at least in part on the location of the agricultural planter in the field and the map of the field. The relative elevation of the opener device and the gauge wheel may be selected to adjust the depth of engagement into the ground of the opener device.

[0103] The GPS device 640 is configured to determine a location of the agricultural planter 630 in the field. The controller 650 is in electrical communication with both the agricultural planter 630 and the GPS device 640. The controller 650 has predetermined settings associated with a map of the field. For example, the map of the field may consist of stored data corresponding to soil properties at different GPS locations in the field for adjusting the target value as the planter traverses those locations. The controller 650 is configured to select a relative elevation of the opener device and the gauge wheel 635 based at least in part on the location determined by the GPS device 640. The controller 650 is further configured to produce, based on the location, a signal for adjusting the depth of engagement into the ground of the opener device. In some implementations, the relative elevation of the opener device and the gauge wheel 635 is selected automatically in response to the map of the field.

[0104] Further referring to the illustration of FIG. 34, step 492 computes the target seed depth and down pressure based on the output of step 491 and external soil property data, furrow hardness sensor data and/or moisture sensor data. The external soil property data, furrow hardness sensor data and/or moisture sensor data can be represented by the map of the field for determining the target seed depth. One benefit of the map is to control the planting depth in real time as the agricultural planter 630 and/or opener traverses the field, because it is critical that the seeds all be planted into moisture so that each seed emerges from the soil at the same time. As such, the map of the field includes a topographical map, a soil temperature map, a soil moisture map, or the like, or in any combination thereof.
[0105] According to some embodiments of the present disclosure, the agricultural planting system further includes a plurality of sensors 680 (illustrated in FIG. 36) communicatively coupled to the controller 650. Each of the plurality of sensors 680 is positioned in a respective one of a plurality of zones of the field. The plurality of sensors 680 is configured to measure soil properties. For example, the soil properties measured by the plurality of sensors 680 include a moisture level, and a soil moisture sensor can be used to determine optimum target values in different areas of a field being planted. As another example, the plurality of sensors 680 is a plurality of remote sensors configured to capture a plurality of aerial images. Each of the plurality of aerial images captures the respective one of the plurality of zones of the field.
[0106] The map of the field is associated with the soil properties measured by the plurality of sensors 680. As described above, the map of the field may consist of stored data, such as external soil property data, soil temperature data, air pressure data, humidity data, furrow hardness data, soil moisture data, or the like. Additionally or alternatively, the map of the field can be updated periodically (e.g., every hour, every day, every week, every month, etc.) according to the soil properties measured by the plurality of sensors.
[0107] According to some embodiments of the present disclosure, the plurality of sensors 680 includes at least one soil moisture sensor. Instead of or in addition to being remote from the agricultural planter 630, the at least one soil moisture sensor 680 can include a local moisture sensor 685 (illustrated in FIG. 35) mounted on the agricultural planter 630 and in contact with the ground being engaged by the opener device. In response to the soil moisture level measured by the local moisture sensor 685, the controller 650 is configured to produce a signal for adjusting the depth of engagement into the ground of the opener device. The map of the field may be updated according to the soil moisture level measured by the local moisture sensor 685 at each GPS location measured by the GPS device 640.
[0108] The map of the field may also be updated to include a seed depth associated with each GPS location. Each seed depth at its respective GPS location may be cross-referenced with other seed depths at their respective GPS locations, for determining the relative elevation of the opener device and the gauge wheel 635, based at least in part on (1) the local soil moisture level measured by the local moisture sensor 685, (2) the stored soil moisture data from the map of the field, and/or (3) the soil moisture level measured by the plurality of remote sensors 680.
Claims of Bassett US 2019/0216005 A1:
1. An agricultural planting system for controlling the depth of an opener device in an agricultural planter, the agricultural planting system comprising: an agricultural planter; an opener device mounted on the agricultural planter for engaging the ground of a field; a gauge wheel mounted on the agricultural planter for rotating on the ground of the field; a GPS device coupled to the agricultural planter, the GPS device configured to determine a location of the agricultural planter in the field; and a controller in electrical communication with the agricultural planter and the GPS device, the controller having predetermined settings associated with a map of the field, the controller being configured to select a relative elevation of the opener device and the gauge wheel based at least in part on the location determined by the GPS device, and produce, based on the location, a signal for adjusting the depth of engagement into the ground of the opener device.
2. The agricultural planting system of claim 1, wherein the map of the field includes a topographical map, a soil temperature map, a soil moisture map, or in any combination thereof
3. The agricultural planting system of claim 1, wherein the relative elevation of the opener device and the gauge wheel is selected automatically in response to the map of the field.
12. A method of controlling the depth of an opener device in an agricultural planter, the method comprising: determining, via a GPS device, a location of an agricultural planter in a field, the agricultural planter including an opener device for engaging the ground of the field and a gauge wheel for rotating on the ground of the field; receiving, via an input device, a map of the field; and based at least in part on the location of the agricultural planter in the field and the map of the field, producing a signal for selecting a relative elevation of the opener device and the gauge wheel, thereby adjusting the depth of engagement into the ground of the opener device.
13. The method of claim 12, wherein the map of the field includes a topographical map, a soil temperature map, a soil moisture map, or in any combination thereof
14. The method of claim 12, wherein the relative elevation of the opener device and the gauge wheel is selected automatically in response to the map of the field.
Claims 1-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sauder et al. US 2016/0037709 A1.
With respect to independent claim 1, Sauder et al. US 2016/0037709 A1 disclose an agricultural planting system for controlling the depth of an opener device 244 in an agricultural planter (Figures 1 and 2), the agricultural planting system comprising: 
an agricultural planter (Figures 1 and 2); 
an opener device 244 mounted on the agricultural planter for engaging the ground 40 of a field; 
a gauge wheel 248 mounted on the agricultural planter for rotating on the ground 40 of the field;
a GPS device 52 coupled to the agricultural planter, the GPS device 52 configured to determine a location of the agricultural planter in the field; and 
a controller (see the disclosure in paragraphs [0033] and [0052]) in electrical communication with the agricultural planter and the GPS device 52, the controller having predetermined settings associated with a map (see the disclosure in paragraph [0052]) of the field, the controller being configured to select a relative elevation of the opener device and the gauge wheel based at least in part on the location determined by the GPS device 52, and produce, based on the location, a signal for adjusting the depth of engagement into the ground of the opener device 244.
With respect to independent claim 4, Sauder et al. US 2016/0037709 A1 disclose a method of controlling the depth of an opener device 244 in an agricultural planter (Figures 1 and 2), the method comprising: 
determining, via a GPS device 52, a location of an agricultural planter (Figures 1 and 2) in a field, the agricultural planter (Figures 1 and 2) including an opener device 244 for engaging the ground 40 of the field and a gauge wheel 248 for rotating on the ground 40 of the field; 
receiving, via an input device (unnumbered), a map (see the disclosure in paragraph [0052]) of the field; and 
based at least in part on the location of the agricultural planter in the field and the map (see the disclosure in paragraph [0052]) of the field, producing a signal for selecting a relative elevation of the opener device 244 and the gauge wheel 248, thereby adjusting the depth of engagement into the ground 40 of the opener device 244.
With respect to dependent claims 2, 3, 5 and 6, see the disclosure in paragraphs [0045], [0052], [0081]; Figures 10 and 24.  

Reasoning for Situations in which no Double Patenting is Present
	No double patenting rejection is being made between the instant application 16/928,477 and U.S. Patent Nos. 10,743,455 B2; 9,820,350 B2; 9,892,693 B1; 10,117,300 B2; 10,292,233 B2; 10,701,853 B2; 10,299,335 B2; 10,299,336 B2; 10,502,404 B1; 10,616,969 B2; 10,163,405 B2; 10,460,675 B2; 10,506,682 B2; 10,290,265 B2; 10,733,944 B2; 10,602,584 B2; 11,002,424 B2; 11,105,476 B2; 10,718,501 B2; 11,085,621 B2; 10,726,794 B2; 10,681,785 B2; 11,371,682 B2; 10,575,380 B2; 10,904,970 B2; 11,408,588 B2; 11,280,460 B2; application 16/889,153 or application 16/928,477 since the claims of the instant application 16/928,477 and the claims of U.S. Patent Nos. 10,743,455 B2; 9,820,350 B2; 9,892,693 B1; 10,117,300 B2; 10,292,233 B2; 10,701,853 B2; 10,299,335 B2; 10,299,336 B2; 10,502,404 B1; 10,616,969; 10,163,405 B2; 10,460,675 B2; 10,506,682 B2; 10,290,265 B2; 10,733,944 B2; 10,602,584 B2; 11,002,424 B2; 11,105,476 B2; 10,718,501 B2; 11,085,621 B2; 10,726,794 B2; 10,681,785 B2; 11,371,682 B2; 10,575,380 B2; 10,904,970 B2; 11,408,588 B2; 11,280,460 B2; application 16/889,153 or application 16/928,477 are considered to be patentably distinct from each other.

Examiner Request
The examiner requests, in response to this office action, support must be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application. 
When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made.  The applicant or patent owner must also show how the amendments avoid such references or objections.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WO 2012/149415 A1 discloses remote adjustment of a row unit of an agricultural device.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J NOVOSAD whose telephone number is (571)272-6993.  The examiner can normally be reached Monday-Thursday 8am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached at 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christopher J. Novosad/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        



October 17, 2022